IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 44501

STATE OF IDAHO,                                  )    2017 Unpublished Opinion No. 419
                                                 )
       Plaintiff-Respondent,                     )    Filed: March 28, 2017
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
ANTHONY JAMES PENROD,                            )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of seven years, for sexual abuse of a child under sixteen
       years of age, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; MELANSON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Anthony James Penrod pled guilty to sexual abuse of a child under sixteen years of age.
I.C. § 18-1506(1)(b). The district court sentenced Penrod to a unified term of twenty years, with
a minimum period of confinement of seven years. Penrod appeals, arguing that his sentence is
excessive and that the district court should have retained jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                  1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. Therefore, Penrod’s judgment of conviction and sentence
are affirmed.




                                               2